Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 16, 20-21, 23 and 25 as amended, are currently pending and have been considered below. Claims 6-11 and 17-19 remain canceled. Claims 2-5, 12-15, 22, and 24, as previously presented, are currently pending and have been considered below.
Response to Amendment
	This action is in response to the applicant’s arguments and amendments filed January 5th, 2022, which are in response to USPTO Office Action mailed October 4th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1, 16, 20-21, 23, and 25 have been amended.
The 112(a) rejection has been withdrawn.
The 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 1-5, 12-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 2018/0180740; hereinafter Shaffer) in view of Jacobus et al. (US 2018/0089616; hereinafter Jacobus).
Regarding Claim 1:
Shaffer discloses a system for semantically identifying one or more of an object of interest and a location of a mobile robot in an environment of the robot, comprising: 
a mobile robot comprising a sensor, the robot further comprising a computer, the robot operating in an environment (Shaffer, Fig. 1, Para. [0024], [0034], Shaffer discloses a robotic device operating in an environment using a laser-based sensor, and includes onboard software and hardware); 
a server operably connected to the robot via a communication system, the server configured to manage the robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate to a network through transmitters and receivers, and the computing device can control all of the warehouse systems); 
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot (Shaffer, Para. [0084], Shaffer discloses the computing device includes actuators (controller) that control the movement of the robotic device); and 
a marker disposed in the environment within a field of view of the sensor (Shaffer, Para. [0025], Shaffer discloses markers arranged at the height of the sensor so as to be detected by the sensor).
Jacobus, in the same field of endeavor of robotics, discloses the sensor generating data describing an object of interest (Jacobus, Para. [0021], Jacobus discloses video and 3D measurement sensors identify inventory items), the computer configured to identify one or more of the object of interest and the location using…a shape of the object of interest and intensity data describing the object of interest (Jacobus, Para. [0071], Jacobus discloses matching an object using a 3D model of its shape as viewed from the sensor).
wherein the marker indicates to the robot a location of a danger area outside of the field of view of the sensor (Jacobus, Figures 9B and 10, Para. [0090], Jacobus discloses the retro-reflective markers are used to determine location and trajectory of the automated material handler (robotic device) so as to avoid areas in which the automated material handler would cause or have an accident (i.e. such as correctly maneuvering through a doorway which is stationary to the environment)).  
Shaffer to include identifying objects by using the shape of the object and a marker to advise the robot of danger as disclosed by Jacobus in order to minimize match error (Jacobus, Para. [0114]), and steer around the potential obstacle collision, (Jacobus, Para. [0088]).
Regarding Claim 2:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises an infrared sensor (Shaffer, Para. [0083], Shaffer discloses the sensor may be an infrared sensor).
Regarding Claim 3:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises a laser sensor (Shaffer, Para. [0024], Shaffer discloses the sensor used by the robotic device can include a laser based sensor).  
Regarding Claim 4:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the sensor comprises a three-dimensional (3D) sensor (Jacobus, Para. [0021], Jacobus discloses the automated material hander (robotic device) includes 3D range measurement sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 5:
The combination of Shaffer and Jacobus discloses the system of claim 1.
wherein the sensor comprises a three-dimensional (3D) camera configured to provide both two-dimensional (2D) spatial information and also information on depth of the object of interest (Jacobus, Para. [0114], Jacobus discloses the camera samples the environment and places it in a two-dimensional array, and 3D models are applied to the data to determine location and match object).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor to provide 2D information and 3D models as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 12:
The combination of Shaffer and Jacobus discloses the system of claim 7.
Shaffer further discloses wherein the retro-reflective marker comprises a QR code (Shaffer, Para. [0083], Shaffer discloses the marker may be a QR code).  
Regarding Claim 13:
The combination of Shaffer and Jacobus discloses the system of claim 12.
Jacobus, in the same field of endeavor of robotics, discloses wherein the QR code is visible to a downward-facing camera located near an object of interest (Jacobus, Fig. 3, Para. [0010], [0096], Jacobus discloses the sensor (camera) may be tilted forward (downward facing) to identify codes placed on the floor of the warehouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a QR code visible to a downward facing camera as disclosed by Jacobus in order to mark paths and keep the automated device within lanes and out of certain zones (Jacobus, Para. [0025]).
Regarding Claim 14:
the system of claim 13. 
Shaffer further discloses wherein the system uses the retro-reflective marker to automatically calibrate the camera using one or more of the intensity data and the shape data (Shaffer, Para. [0049], Shaffer discloses the robotic devices uses sensors to localize itself to the markers, and determine the x and y coordinates of the laser scanner (calibrate)).  
Regarding Claim 15:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the object of interest comprises one or more of a forklift, a box, a pallet, a second robot, a cart, a golf cart, a dock bay door, a human being, and a charge dock (Jacobus, Para. [0021-0022], Jacobus discloses the objects are pallets and containers (box)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include boxes, and pallets as objects of interest as disclosed by Jacobus in order to automate the movement of pallets and boxes from one point to another (i.e. warehouse to cargo truck)(Jacobus, Para. [0029-0030]).
Regarding Claim 16:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 20:
Shaffer discloses a method for semantically identifying using a first mobile robot, a location of a mis-localized second mobile robot in an environment of the first mobile robot, comprising:
a sensor of the first robot generating data describing the second robot based on detecting a marker on the second robot, the marker disposed within a field of view of the sensor (Shaffer, Para. [0025], [0083], Shaffer discloses markers arranged at the height of the sensor (i.e. other devices marked) , ordering, by the server, the first robot to look for the second robot in a last known location of the second robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. send instructions) to a network through transmitters and receivers; would be obvious to one of ordinary skill the in the art that a robot would be able to locate any object (i.e. second device) as instructed to by the wireless interface); and
generating, by the server, a high-confidence identification of the second robot, using the marker (Jacobus, Para. [0071], [0114], Jacobus discloses matching an object (second robot) using a 3D model of its shape as viewed from the sensor and the match exceeds a critical match value (intensity) for the object).
Jacobus, in the same field of endeavor of robotics, discloses automatically identifying, by a server operably connected to a first mobile robot a location of a mis-localized second robot (Jacobus, Para. [0071], Jacobus discloses matching an object (i.e. second robot) using a 3D model of its shape as viewed from the sensor),…the first robot configured to identify the second robot using both a shape of the second robot and intensity data describing the second robot (Jacobus, Para. [0071], Jacobus discloses matching an object (i.e. second robot) using a 3D model of its shape as viewed from the sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer, which discloses a network communications module configured to communicate wireless through transmitters and receivers (i.e. server), to include a high confidence identification of object from sensor data of shape and intensity and a marker to advise the robot of danger as disclosed by Jacobus in order to correctly identify the object when compared against the object template (Jacobus, Para. [0106-0114]), and in order to steer around the potential obstacle collision, (Jacobus, Para. [0088]).
Regarding Claim 21:
The combination of Shaffer and Jacobus discloses the method of claim 20.
Shaffer further discloses receiving, by the server, from the first robot, a location determined by the first robot of the object of interest (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. communicate locations and object information) to a network through transmitters and receivers).
Regarding Claim 22:
The combination of Shaffer and Jacobus discloses the method of claim 21.
Jacobus, in the same field of endeavor of robotics, discloses using the determined location, by the server, automatically placing the object of interest in a correct location in a map (Jacobus, Para. [0103], Jacobus discloses the pallet (object) is placed by moving the pallet to a predetermined location).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include placing the detected object in the correct location as disclosed by Jacobus in order to provide the pallet to the correct location of a truck in order to transport it to another location (Jacobus, Para. [0114]).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus, and in further view Cho et al. (US 2019/0220033; hereinafter Cho).
Regarding Claim 23:
The combination of Shaffer and Jacobus discloses the method of claim 22.
Cho, in the same field of endeavor of robotics, discloses further comprising a step, performed after the placing step, of instructing the first robot, by the server, to apply a barcode to a charge dock (Cho, Fig. 10, Para. [0091], Cho discloses the moving robot may be docked to a docking device to recharge the battery, by sensing position information of the point in front of the docking device and calculating the angle of the robot and then docking the robot to recharge).
Shaffer to include sensing the location of the charging dock and docking the robotic device correctly in order to charge the robotic device as disclosed by Cho in order to charge the battery of the robotic device when battery level is below a certain value (Cho, Para. [0091]).
Regarding Claim 25:
The combination of Shaffer, Jacobus, and Cho discloses the method of claim 23.
Shaffer further discloses receiving notification that the second robot is mis-localized; and providing a confirming location of the robot (Shaffer, Para. [0027], Shaffer, discloses the robotic device triangulates itself based on upon the detected markers).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus and in further view of Cho, and yet in further view of Vӓin et al. (US 2020/0091565; hereinafter Vӓin).
Regarding Claim 24:
The combination of Shaffer, Jacobus, and Cho discloses the method of claim 23.
Vӓin, in the same endeavor of robotics, discloses counting charge cycles (Vӓin, Para. [0187], Vӓin discloses information of the battery includes an amount of charging cycles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include charging cycles as disclosed by Vӓin to create a history of each of the batteries and decide whether a battery requires service (Vӓin, Para. [0187]).
Response to Arguments
Applicant's arguments filed January 5th, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664